Order unanimously affirmed without costs. Memorandum: Supreme Court did not err in ordering defendant to convey his interest in the marital real property to plaintiff. Although the court did not set forth the specific statutory factors it considered and the reasons for its decision pursuant to Domestic Relations Law § 236 (B) (5) (g), the record is sufficient to enable this Court to articulate the reasons for the decision (see, Rubin v Rubin, 105 AD2d 736). The record establishes that plaintiff carried the costs of maintaining the property, while defendant retained the proceeds of some of it. Plaintiff attempted to refinance the property to prevent its foreclosure, while defendant exploited the property by selling timber rights. The court properly considered the tax consequences to the parties and ordered that plaintiff assume and hold defendant harmless for the IRS lien, the first *863mortgage, and the second mortgage on the property. The order to convey the property was consistent with the court’s prior communication to the parties that each was entitled to a one-half interest in the property subject to payment of the property insurance, electrician’s bill and other expenses including the property tax. Under the circumstances, the order was appropriate.
We have considered the remaining contentions raised on appeal and conclude that they are without merit. (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Equitable Distribution.)
Present — Denman, P. J., Lawton, Balio, Boehm and Fallon, JJ.